    Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
SYRACUSE DIVISION
 MATTHEW     ROACH,    MELISSA    LONGO,
 GARRETT TITCHEN, and CHRISTINA APPLE,

                                         Plaintiffs,

              v.
                                                              Civil Action No.
 T.L. CANNON CORP., et al.,                               3:10-cv-00591-TJM-DEP

                                        Defendants.



 ASHLEY HICKS et al.,

                                          Plaintiffs,       Civil Action No.
                                                             3:18-cv-01177
              v.

 T.L. CANNON CORP. et al.,

                                         Defendants


      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
        MOTION TO CONSOLIDATE FOR PURPOSES OF SETTLEMENT

                                            THOMAS & SOLOMON LLP
                                             Attorneys for Plaintiffs
                                            693 East Avenue
                                            Rochester, New York 14607
                                            (585) 272-0540




Of Counsel:    J. Nelson Thomas
               Michael J. Lingle
               Jessica L. Lukasiewicz
     Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 2 of 8




                                PRELIMINARY STATEMENT

       The plaintiffs in these two actions, Roach, et al. v. T.L. Cannon Corp., (“Roach”) and

Hicks, et al. v. T.L. Cannon Corp. (“Hicks”), seek to consolidate them for purposes of seeking

approval of a settlement. In particular, given that the defendants in both cases are the same, counsel

for the parties are the same, a number of employees are class members in both cases, and that both

cases involve claims arising under wage and hour law, the parties attended a mediation where both

cases were settled. For those same reasons, as well as for judicial economy, plaintiffs believe (and

defendants do not oppose) that it makes sense to consolidate the actions for purposes of seeking

approval of the settlement.

                                      FACTUAL BACKGROUND

Background on the Roach action

       As the Court is aware, on May 19, 2010, Named Plaintiffs1 filed a Class and Collective

Action Complaint and Demand for Jury Trial in this Court, which set forth collection action

allegations regarding their claims under the FLSA and class action allegations regarding their

claims under the NYLL (“Complaint”). See Roach v. T.L. Cannon Corp., No. 10-00591, Docket

No. 1. The Complaint alleged that defendants violated the FLSA and NYLL, including, by not

paying employees for work performed during meal breaks and not properly paying spread of hours

pay. See id.

       Shortly after commencement of the action, named plaintiffs filed a motion for Rule 23 class

certification and conditional certification under the FLSA. See Docket No. 13. On January 4, 2011,

Magistrate Judge, David E. Peebles issued a Report, Recommendation and Order, granting


1
       When this case was first commenced in 2010, the Named Plaintiffs included Ann Marie Rudd,
       Matthew Roach, Melissa Longo, Jennifer Doty, and Garrett Titchen. On August 15, 2012, an
       Amended Complaint was filed by the current Named Plaintiffs, Matthew Roach, Melissa Longo,
       Garrett Titchen, and Christina Apple.

                                                  1
     Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 3 of 8




conditional certification of the FLSA collective action as to present and former employees of the

Applebee’s location in which the plaintiffs all principally worked, but recommended denial,

without prejudice, of plaintiffs’ motion for class certification of their NYLL claim under Rule 23

of the Federal Rules of Civil Procedure, which was adopted by the Court. See Docket Nos. 36, 37.

       After discovery, the defendants filed a motion for partial summary judgment as to certain

claims pertaining to the named plaintiffs and plaintiffs filed their renewed motion for class

certification and conditional certification. See Docket No. 91. This Court granted in part and

denied in part the motion for summary judgment. Ultimately, including after an appeal to the

Second Circuit, the Court granted class certification on plaintiffs’ spread-of-hours claim and rest-

break claim. See Docket No. 181.

       The parties then engaged in additional discovery concerning the class, and defendants filed

a motion for decertification on December 16, 2016. See Docket No. 217. On September 27, 2017

this Court denied Defendants’ motion to decertify the Rule 23 classes and the FLSA collective

action class. See Docket No. 237.

       At the time of settlement, a trial date was pending.

Background on the Hicks action

       The Named Plaintiffs, Ashley Hicks and Kristin Raymond, on behalf of themselves and

current and former employees, commenced an action in the Western District of New York on

September 14, 2012, alleging claims under the Fair Labor Standards Act (“FLSA”) and New York

Labor Law (“NYLL”), including that they did not receive proper notice of defendants use of the

tip credit and were paid subminimum wage even: a) when the Plaintiffs were performing jobs

unrelated to their tipped job; b) when the Plaintiffs were spending more than 20% of their time on

jobs that are related to, but not themselves, their tipped jobs; c) on days in which Plaintiffs spent



                                                 2
          Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 4 of 8




     more than 20% of their work day performing jobs in non-tipped occupations; and d) on days in

     which the Plaintiffs were assigned to work in an occupation in which tips were not customarily

     received. See Hicks v. T.L. Cannon Corp., No. 18-cv-01177, Docket No. 1.

             During the course of the litigation, the parties engaged in extensive discovery and motion

     practice. For example, the plaintiffs moved for conditional certification of a collective action under

     the FLSA as well as for class certification under Rule 23.2 Both motions were granted. See Docket

     Nos. 139, 205. The parties also filed dispositive motions, including most recently competing

     motions for summary judgment which the court denied. See Docket No. 321.

     The Parties Reached a Settlement

             The parties in the Hicks matter attended a number of mediations with three different

     mediators over the course of the litigation. Declaration of Michael J. Lingle, sworn to October 5,

     2018 (“Lingle Decl.”), at ¶ 3. The parties in Roach also regularly discussed whether the matter

     could be settled. Id., at ¶ 4.

             Ultimately, at the most recent mediation with Stan Matusz, an experienced wage and hour

     litigator, both cases were settled. Id., at ¶ 5.

                                                        ARGUMENT

I.           THE ROACH AND HICKS ACTIONS SHOULD BE CONSOLIDATED UNDER
             RULE 42(A)

             Based on the Court’s broad discretion and in consideration of efficiency, consistency, and

     judicial economy, the Roach and Hicks actions should be consolidated under Rule 42(a) for

     settlement purposes.




     2
             There are thousands of employees who are class members in both cases.

                                                         3
     Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 5 of 8




        Where actions before a court involve a common question of law or fact, the court may: “(1)

join for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or (3)

issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a).

        Consolidation is “a powerful tool to expediate litigation by drawing together separate

actions sharing common legal or factual questions.” 8 Moore’s Federal Practice § 42.10 (2018).

The Second Circuit has consistently recognized that this Federal Rule gives “[t]rial [c]ourts . . .

broad discretion to consolidate pending actions that involve common questions of law or fact.”

DuBois v. State of N.Y., 966 F. Supp. 144, 149 (N.D.N.Y. 1997) (citing Johnson v. Celotex Corp.,

899 F.2d 1281, 1284 (2d Cir. 1990)).

        In addition, courts employ consolidation in order to “promote efficiency and prevent

inconsistent results.” Hayes v. Williamsville Cent. School Dist., 506 F. Supp. 2d 165, 172

(W.D.N.Y. 2007); see also 8 Moore’s Federal Practice § 42.10 (2018) (“When courts find that

consolidation will achieve significant savings of time or avoid serious duplication of effort, they

are likely to embrace it.”). In fact, courts have recognized the consolidation of cases to facilitate

the settlement process as a means to promote judicial efficiency. See generally Kelen v. World

Fin. Network Nat. Bank, 302 F.R.D. 56 (S.D.N.Y. 2014). In Kelen, the court concluded that the

consolidation of three cases, all of which involved the same defendant, would lead to “a more

expeditious settlement and the simultaneous and efficient resolution of all claims.” Id. at 63.

        In exercising its discretion, the court must also “balance the benefits gained in judicial

efficiency with the possible prejudice” which may result. Mellon v. Monarch Recovery Mgmt.,

Inc., Nos. 17-cv-2695 (ADS)(ARL), 17-cv-2710 (ADS)(SIL), 17-cv-2741 (ADS)(SIL), 2017 WL

4776738, at *2 (E.D.N.Y. Oct. 17, 2017) (citing Johnson, 899 F.2d. at 1284)). However, the fact

that all parties support consolidation is “a consideration which weighs heavily against the potential



                                                   4
     Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 6 of 8




for prejudice.” Kaplan v. Gelfond, 240 F.R.D. 88, 91 (S.D.N.Y. 2007); see also Olsen v. New York

Cmty. Bancorp, Inc., 233 F.R.D. 101, 104-105 (E.D.N.Y. 2005) (“[I]t is apparent that no party will

suffer prejudice from consolidation, a fact confirmed by the complete absence of any opposition

thereto.”); Doshi v. Gen. Cable Corp., Nos. 13 Civ. 7409 (RA), 13 Civ. 8634 (RA), 2014 WL

12774226, at *1 (S.D.N.Y. Feb. 5, 2014) (“[T]he fact that there are no objections to consolidation

suggests that no party will be prejudiced by it.”).

       Here, the plaintiffs move to have the actions, Roach and Hicks, consolidated for settlement

purposes. These actions are ripe for consolidation because thousands of class members have

claims in both actions; both actions have the same defendants and the same counsel; and both

actions involve wage and hour claims.

       Further, consolidating these actions would promote efficiency. Granting consolidation

would enable the parties to submit briefing on the settlement in a single action and have that

briefing heard before a single judge. Thus, if these actions are consolidated, the parties, through a

single settlement, can reach an efficient resolution of all claims.

       Lastly, the gains in efficiency accomplished through consolidation should not be hindered

by any risks of potential prejudice. Here, defendants do not oppose plaintiffs’ motion for

consolidation. Accordingly, in the interest of efficiency, consistency, and judicial economy, Roach

and Hicks should be consolidated under Rule 42(a).3

                                              CONCLUSION

       Based on the foregoing, the plaintiffs respectfully request that the two matters be

consolidated for settlement purposes only.



3
       The plaintiffs note that in the event the settlement does not receive final approval, the parties
       have agreed that the Hicks case should be transferred back to the Western District of New York
       for further proceedings.

                                                  5
    Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 7 of 8




Dated: October 5, 2018

                                   THOMAS & SOLOMON LLP


                             By:   s/ Michael J. Lingle
                                   J. Nelson Thomas, Esq.
                                   Michael J. Lingle, Esq.
                                   Jessica Lukasiewicz, Esq.
                                   Attorneys for Plaintiffs
                                   693 East Avenue
                                   Rochester, New York 14607
                                   Telephone: (585) 272-0540
                                   nthomas@theemploymentattorneys.com
                                   mlingle@theemploymentattorneys.com
                                   jlukasiewicz@theemploymentattorneys.com




                                     6
     Case 3:18-cv-01177-TJM-DEP Document 331-1 Filed 10/05/18 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, a copy of Plaintiffs’ Unopposed Motion to

Consolidate for Settlement Purposes, Memorandum of Law in Support, and Declaration of

Michael J. Lingle were electronically filed with the Clerk of the Court using the CM/ECF system

which will send such notification to all counsel of record.


Dated: October 5, 2018

                                              THOMAS & SOLOMON LLP


                                      By:     s/ Michael J. Lingle
                                              J. Nelson Thomas, Esq.
                                              Michael J. Lingle, Esq.
                                              Jessica Lukasiewicz, Esq.
                                              Attorneys for Plaintiffs
                                              693 East Avenue
                                              Rochester, New York 14607
                                              Telephone: (585) 272-0540
                                              nthomas@theemploymentattorneys.com
                                              mlingle@theemploymentattorneys.com
                                              jlukasiewicz@theemploymentattorneys.com




                                                 7
